Exhibit 10.1

 

EMPLOYMENT AGREEMENT

 

This Employment Agreement (the "Agreement"), dated as of 14-MAR-2017, between
OmniComm Systems, Inc., a Delaware corporation, (the "Company"), and Thomas E.
Vickers (the "Executive").

 

WITNESSETH:

 

WHEREAS, the Executive has experience in Finance and Accounting;

 

WHEREAS, the parties acknowledge that the Executive's abilities and services are
unique and essential to the prospects of the Company; and,

 

WHEREAS, in light of the foregoing, the Company desires to employ the Executive
as its Chief Financial Officer and the Executive desires to accept such
employment.

 

NOW, THEREFORE, in consideration of the mutual promises set forth herein and
other good and valuable consideration, the receipt and sufficiency of which is
acknowledged by the parties hereto, Company and Executive agree as follows:

 

1.      Recitals and Exhibits. The recitals set forth above are true and correct
and are hereby deemed part of this Agreement.

 

2.      Employment. The Company hereby employs the Executive and the Executive
hereby accepts employment upon the terms and conditions hereinafter set forth.

 

3.     Term and Termination. This Agreement shall commence on 14-MAR-2017 (the
“Start Date”) and shall terminate three (3) years from the Start Date (“Initial
Term”). At the end of the Initial Term, this Agreement shall automatically renew
for additional one (1) year periods (each, a "Renewal Period") unless either
party gives written notice to the other party of non-renewal at least sixty (60)
days prior to the expiration of the then-current Initial Term or Renewal Period.
During the Initial Term or any Renewal Period this Agreement may be earlier
terminated as follows:

 

(a)     The Company may immediately terminate Executive’s employment for “Cause”
upon notice to Executive setting forth in reasonable detail the nature of the
Cause. The following, as determined by the Company in its sole discretion, shall
constitute Cause for termination:

 

(i)       Executive’s failure to perform (other than by reason of Disability),
or serious negligence in the performance of, Executive’s duties and
responsibilities to the Company;

 

(ii)      Executive’s breach of this Agreement or any other agreement between
Executive and the Company, including breach of the restrictive covenants
described in Section 9 of this Agreement;

 

(iii)     serious misconduct by Executive that could be reasonably anticipated
to be, or is, harmful to the business, reputation or other interest of the
Company;

 

 

--------------------------------------------------------------------------------

 

 

(iv)     repeated failure to adhere to the directions of the Board of Directors,
the Chief Executive Officer, or the Executive’s supervisor(s) or the written
policies or practices of the Company;

 

(v)      discovery that Executive is bound by and subject to any covenants
against competition or similar covenants or any court order that could affect
the performance of Executive’s obligations under this Agreement;

 

(vi)     commission of a felony or a crime of moral turpitude, dishonesty,
breach of trust, unethical business conduct, or any crime involving the Company
(or Executive enters a plea of nolo contendere with respect to any of the
foregoing);

 

(vii)    engaging in fraud, misappropriation or embezzlement;

 

(viii)   Executive’s habitual abuse of alcohol or any controlled substance or
reporting to work under the influence of alcohol or any controlled substance
(other than a controlled substance which Executive is properly taking under a
current prescription) or violation of any other provision of the Company’s Drug
Free Workplace Policy;

 

(ix)     Discovery that Executive engaged in unlawful harassment or
discrimination of employees, customers or suppliers of the Company or other
violation of the Company’s Non-Discrimination and Anti-Harassment Policy;

 

(x)      Discovery that Executive exposed the Company to criminal liability
substantially caused by Executive; or

 

(xi)     violation by Executive of any other law, rule or regulation (other than
(I) traffic violations or similar offenses, or (II) violations that would not be
deemed harmful to the Company, its business, its reputation, or its customers).

 

(b)     This Agreement and the Term shall terminate automatically upon the
Executive’s death or Disability. Disability means the Executive’s inability to
substantially perform duties, with reasonable accommodation, as evidenced by a
certificate signed either by a physician mutually acceptable to the Company and
Executive or, if the parties cannot agree, by a physician selected by agreement
of a physician designated by the Company and a physician designated by the
Executive. Executive shall submit to a reasonable number of examinations by the
physician making the determination of Disability, and Executive hereby
authorizes the disclosure and release of all supporting medical records to the
Company. In the event of termination of Executive’s employment pursuant to
Disability, the Company will pay Executive severance pay as set forth in Exhibit
B.

 

(c)     The Company may terminate Executive’s employment at any time upon 60
days’ written notice to Executive. The Company may require Executive to cease
all activities on behalf of Company prior to the end of the 60-day notice
period, but in that event the Company will pay Executive the portion of the Base
Salary, as set forth in Exhibit A, for the remainder of such 60-day notice
period. In the event of termination of Executive’s employment pursuant to this
Section 3(c), the Company will pay Executive severance pay as set forth in
Exhibit B.

 

2

--------------------------------------------------------------------------------

 

 

(d)     Executive may terminate the employment relationship at any time upon 60
days’ written notice to the Company. The Company may accept the resignation
prior to the end of the 60-day notice period, but in that event the Company will
pay Executive the portion of the Base Salary, as set forth in Exhibit A, for the
remainder of such 60-day notice period.

 

(e)     Executive may terminate the employment relationship for Good Reason in
connection with a Change of Control. “Change of Control” means the occurrence of
any of the following events: (i) a change in the ownership of the Company which
occurs on the date that any one person, or more than one person acting as a
group, or entity (“Person”), acquires ownership of the stock of the Company
that, together with the stock held by such Person, constitutes more than fifty
percent (50%) of the total voting power of the stock of the Company; provided,
however, that for purposes of this subsection, the acquisition of additional
stock by any one Person, who is considered to own more than fifty percent (50%)
of the total voting power of the stock of the Company will not be considered a
Change of Control; or (ii) a change in the effective control of the Company
which occurs on the date that a majority of members of the Company’s Board of
Directors is replaced during any twelve (12) month period by Directors whose
appointment or election is not endorsed by a majority of the members of the
Board of Directors prior to the date of the appointment or election (for
purposes of this clause (ii), if any Person is considered to be in effective
control of the Company, the acquisition of additional control of the Company by
the same Person will not be considered a Change of Control); or (iii) a change
in the ownership of a substantial portion of the Company’s assets which occurs
on the date that any Person or Persons acquires (or has acquired during the
twelve (12) month period ending on the date of the most recent acquisition by
such Person or Persons) assets from the Company that have a total gross fair
market value equal to or more than fifty percent (50%) of the total gross fair
market value of all of the assets of the Company immediately prior to such
acquisition or acquisitions. For purposes of this subsection (iii), gross fair
market value means the value of the assets of the Company, or the value of the
assets being disposed of, determined without regard to any liabilities
associated with such assets.

 

Further and for the avoidance of doubt, a transaction will not constitute a
Change of Control if: (i) its sole purpose is to change the state of the
Company’s incorporation, or (ii) its sole purpose is to create a holding company
that will be owned in substantially the same proportions by the persons who held
the Company’s securities immediately before such transaction.

 

“Good Reason” means Executive’s voluntary termination, following the expiration
of the Company cure period (discussed below), following the occurrence of one or
more of the following, without Executive’s consent, that occurs within (A) 60
days prior to the consummation of a Change in Control where such Change in
Control was under consideration at the time of Executive’s termination date or
(B) twelve (12) months after the date upon which such a Change in Control occurs
(“Change of Control Period”):

 

3

--------------------------------------------------------------------------------

 

 

(i) a material reduction of Executive’s authority, duties or responsibilities,
relative to Executive’s authority, duties or responsibilities in effect
immediately prior to such reduction, or a change in Executive’s reporting
position such that Executive no longer reports directly to (I) the Board of
Directors of the parent corporation in a group of controlled corporations or
(II) the corporate office the Executive reports to prior to the Change of
Control Period;

 

(ii) a material reduction by the Company of Executive’s annual base salary as in
effect on the Start Date (or, if higher or lower, as in effect immediately prior
to the reduction), except to the extent the base salaries of all other senior
executives of the Company are similarly reduced totaling no more than 20% in the
aggregate; or

 

(iii) a material change in the geographic location of Executive’s principal
workplace; provided, that a relocation of less than fifty (50) miles from Fort
Lauderdale, Florida will not be considered a material change in geographic
location.

 

Executive may not terminate the employment relationship for Good Reason in
connection with a Change of Control without first providing the Company with
written notice within sixty (60) days of the initial existence of the condition
that Executive believes constitutes Good Reason in connection with a Change of
Control specifically identifying the acts or omissions constituting the grounds
therefor and a reasonable cure period of not less than thirty (30) days
following the date of such notice. In the event of termination of Executive’s
employment pursuant to this Section 3(e), the Company will pay Executive
severance pay as set forth in Exhibit B.

 

(f)     In the event of non-renewal of this Agreement by the Company, the
Company will pay Executive severance pay as set forth in Exhibit B.

 

4.     Compensation and Benefits. For all services rendered under this
Agreement; Executive’s Compensation and benefits are provided in Exhibit A.

 

5.     Severance Payments and Other Matters Related to Termination.

 

(a)     Severance Payments, if any, are provided as set forth in Exhibit B.

 

(b)     In the event of termination for any reason the Company will also pay
Executive, on the next regularly scheduled pay date following the date of
termination, any Base Salary earned but not paid through the date of
termination.

 

(c)     In the event of termination of employment by the Company for Cause or as
a result of Executive’s resignation (for any reason or for no reason), death or
Disability, or upon the expiration of the Term, the Company will pay Executive
any Base Salary earned but not paid through the date of termination or
expiration. The Company shall have no further obligations to Executive other
than any compensation incentive due under the Cash Incentive Program, provided
that Executive was employed on the last date of the fiscal year, which shall not
fall within any notice period under Section 3(c), 3(d) or 3(e) of the Agreement.

 

4

--------------------------------------------------------------------------------

 

 

(d)     While receiving Severance Payments, the Executive shall be entitled to
continue to participate in all Company employee benefit plans in which the
Executive participated immediately prior to the termination of employment at the
same cost to the Executive as such benefits were provided prior to such
termination (or the Company will procure and pay for comparable benefits during
such time period).

 

(e)     The obligation of the Company to make payments to Executive under
Exhibit B is expressly conditioned upon Executive’s continued full performance
of obligations under Section 9 hereof.

 

(f)     Any termination of Executive’s employment (or any termination or
expiration of this Agreement) for any reason shall, if requested by the Company,
require that Executive resign all other positions he may then be holding with
the Company or as trustee of any of its benefit plans.

 

6.     Duties. The Executive shall be employed as Chief Financial Officer of the
Company and, subject to the direction of the Board of Directors and the
Company’s officers designated by the Board of Directors, shall perform and
discharge well and faithfully the duties which may be assigned to him from time
to time by the Company in connection with the conduct of its business. If the
Executive is elected or appointed a director of the Company or any subsidiary
thereof during the term of this Agreement, the Executive will serve in such
capacity without further compensation.

 

7.     Extent of Services. Except as set forth below, the Executive shall devote
their entire time, attention and energies to the business of the Company and
shall not during the term of this Agreement be engaged, whether or not during
normal business hours, in any other business or professional activity, whether
or not such activity is pursued for gain, profit, or other pecuniary advantage.
Notwithstanding the foregoing, the Executive shall be allowed to serve on the
Board of Directors of other companies so long as such Board participation does
not interfere with the Executive fulfilling their duties to the Company and the
Executive obtains the prior written approval of the Company’s Board of
Directors. In addition, the Executive shall be allowed to provide consulting
services to other companies so long as he obtains the prior written approval of
the Company’s Board of Directors, turns over to the Company the entire amount of
the compensation he receives as a result of providing such services, and
provides such services no more than three (3) days per month.

 

8.     Definitions. For purposes of this Agreement, the following definitions
apply:

 

“Confidential Information” means any and all information of the Company that is
not generally known by others with whom the Company competes or does business,
or with whom any of them plans to compete or do business, and any and all
information, publicly known in whole or in part or not, which, if disclosed,
would assist in competition against the Company, including without limitation
(a) all proprietary information of the Company, including but not limited to
their products and services, technical data, methods, processes, know-how,
inventions, customer and client data and subscription lists and computer and
analytical models and other programs and any source or object code developed by
the Company, (b) the development, research, testing, marketing and financial
activities and strategic plans of the Company, (c) the manner in which they
operate, (d) their costs and sources of supply, (e) the identity and special
needs of the customers and client, and prospective customers and clients, of the
Company and (f) the people and organizations with whom the Company have business
relationships and the nature and substance of those relationships. Confidential
Information also includes any information received by the Company from any
Person with any understanding, express or implied, that it will not be
disclosed. Confidential Information does not include information that enters the
public domain, other than through Executive’s breach of their obligations under
this Agreement. Executive acknowledges and agrees that the Confidential
Information is a special and unique asset of the Company, created and/or
obtained by the Company at considerable time and/or expense, from which the
Company may or does derive independent economic value from the Confidential
Information not being generally known to third parties.

 

5

--------------------------------------------------------------------------------

 

 

“Intellectual Property” means inventions, discoveries, developments, methods,
processes, compositions, works, concepts and ideas (whether or not patentable or
copyrightable or constituting trade secrets) conceived, made, created, developed
or reduced to practice by Executive (whether alone or with others and whether or
not during normal business hours or on or off Company premises) during
Executive’s employment that relate in any way to the business, products or
services of the Company or to any prospective activity of the Company or to the
actual or anticipated research or development of the Company or that result from
any work performed by Executive for the Company or which make use of the
Confidential Information or of facilities or equipment of the Company

 

“Person” means an individual, a corporation, a limited liability company, an
association, a partnership, an estate, a trust or any other entity or
organization, other than the Company.

 

9.     Confidential Information and Restricted Activities.

 

(a)     Confidential Information. During the course of Executive’s employment
with the Company, Executive will learn of Confidential Information, as defined
in Section 8, and Executive may develop Confidential Information on behalf of
the Company. Executive agrees that he will not use or disclose to any Person
(except as required by applicable law or court order (subject to Section 9(c)),
or for the proper performance of Executive’s duties and responsibilities for the
Company) any Confidential Information obtained by Executive incident to
employment or any other association with the Company. Executive understands that
this restriction shall continue to apply after employment terminates, regardless
of the reason for such termination. In the event an action is instituted and
prior knowledge is an issue, it shall be the obligation of the Executive to
prove by clear and convincing evidence that the confidential information
disclosed was in the public domain, was already known by the Executive prior to
employment with the Company, or was developed independently by the Executive.

 

(b)     Protection of Documents. All documents, records and files, in any media
of whatever kind and description, relating to the business, present or
otherwise, of the Company, and any copies, in whole or in part, thereof (the
“Documents”), whether or not prepared by Executive, shall be the sole and
exclusive property of the Company. Executive agrees to safeguard all Documents
and to surrender to the Company, at the time Executive’s employment terminates
or at such earlier time or times as Company may specify, (i) all copies and
manifestations of Confidential Information that Executive may have or have
access to; (ii) all Documents, other materials and equipment provided by the
Company; and (iii) all documents and materials that Executive has prepared
during Executive’s employment with Company. Executive will not, directly or
indirectly, reproduce, permit reproduction of, remove and/or permit removal of
any of the Confidential Information from the Company's premises or the premises,
except as is necessary for Executive to perform duties on behalf of the Company.

 

6

--------------------------------------------------------------------------------

 

 

(c)     Procedures to be Followed if Disclosure is Required by Law or Court. In
the event Executive is requested pursuant to or required by applicable law or
regulation or by legal process to disclose any Confidential Information,
Executive agrees to provide the Company with prompt notice of such request or
requirement to enable the Company to seek an appropriate protective order, waive
compliance with the provisions of this Agreement or take other appropriate
action. Executive agrees to use best efforts in such event to assist the Company
in obtaining a protective order. If, in the absence of a protective order or the
receipt of a waiver under this Agreement, Executive is nonetheless, in the
written opinion of Executive’s counsel, compelled to disclose the Confidential
Information to any tribunal or else stand liable for contempt or suffer other
censure or significant penalty, Executive, after notice to the Company, may
disclose to such tribunal only such Confidential Information that Executive is
compelled to disclose. Executive shall not be liable for the disclosure of
Confidential Information to a tribunal compelling such disclosure unless such
disclosure was caused or resulted from a previous disclosure by Executive not
permitted under this Agreement.

 

(d)     Assignment of Rights to Intellectual Property/Inventions. Executive
agrees to promptly and fully disclose to the Company all Intellectual Property,
as defined in Section 8. Executive hereby assigns and agrees to assign to the
Company (or as otherwise directed by the Company) their full right, title and
interest in and to all Intellectual Property. All copyrightable works that
Executive creates, develops, or prepares, solely or jointly with others, within
the Term and for the 12 months immediately following the Term, shall be
considered “work made for hire.” To the extent that title to any such works may
not, by operation of law, vest in the Company, or such works may not be
considered “work made for hire”, all right, title and interest therein are
hereby irrevocably assigned to the Company without limitation.

 

The Executive hereby sells, transfers and assigns to the Company or to any
person, or entity designated by the Company, all of the entire right, title and
interest of the Executive in and to all inventions, ideas, disclosures and
improvements, whether patented or unpatented, and copyrightable material,
(hereinafter “Intellectual Property”) made or conceived by the Executive, solely
or jointly, or in whole or in part, during the Term hereof which (i) relate to
methods, apparatus, designs, products, processes or devices sold, leased, used
or under construction or development by the Company or any subsidiary, or (ii)
otherwise relate to or pertain to the business, functions or operations of the
Company or any subsidiary, or (iii) arise wholly or partly from the efforts of
the Executive during the term hereof. The Executive shall communicate promptly
and disclose to the Company, in such form as the Company requests, all
information, details and data pertaining to the aforementioned Intellectual
Property; and, whether during the term hereof or thereafter, the Executive shall
execute and deliver to the Company such formal transfers and assignments and
such other papers and documents as maybe required, such as applications for
domestic and foreign patents, copyrights or other proprietary rights, of the
Executive at the Company’s expense to permit the Company or any person or entity
designated by the Company to file, prosecute, and enforce any patent
applications patents, copyrights , and other proprietary rights to the
Intellectual Property. Any invention by the Executive within one (1) year
following the termination of this Agreement shall be deemed to fall within the
provisions of this paragraph unless proved by the Executive by clear and
convincing evidence to have been first conceived and made following such
termination.

 

7

--------------------------------------------------------------------------------

 

 

(e)     Non-Competition. Executive acknowledges that during employment with the
Company the Executive will have access to Confidential Information which, if
disclosed, would assist in competition against the Company and that the
Executive will also generate goodwill for the Company in the course of the
employment. Therefore, Executive agrees that the following restrictions on
activities during and after employment are necessary to protect the goodwill,
Confidential Information and other legitimate business interests of the Company:

 

(i)     While Executive is employed by the Company and during the 12 months
immediately following termination of employment or termination or expiration of
this Agreement, whichever occurs first, (in the aggregate, the “Non-Competition
Period”), Executive shall not, directly or indirectly, whether as owner,
partner, investor, consultant, agent, employee, co-venture or otherwise, compete
with the Company within the United States or within any other country in which
the Company is doing business or actively planning to do business or undertake
any planning for any business competitive with the Company. Specifically, but
without limiting the foregoing, Executive agrees not to work or provide
services, in any capacity, whether as an employee, independent contractor or
otherwise, whether with or without compensation, for or to any Person that is
engaged in any business that is competitive with the business of the Company, as
conducted or in planning during Executive’s employment with the Company. During
the Non-Competition Period, Executive shall not interfere with, disrupt or
attempt to disrupt the relationship, contractual or otherwise, between the
Company and any customer, client, supplier, consultant, or employee of the
Company and any customer, client, supplier, consultant or employee of the
Company, including, without limitation, employing or being an investor
(representing more than 5% equity interest) in, or officer, director, or
consultant to, any person or entity which employs any former key or technical
employee whose employment with the Company was terminated after the date which
is one year prior to the date of termination of the Executive’s employment
therewith. Specifically, competitors include but are not limited to:

 

A.     Medidata

 

B.     Oracle; and

 

C.     other companies, entities, or Persons which services involve the
development and marketing of a web-based system to collect, manage, and compile
clinical trial and research data.

 

(ii)     Executive agrees that during the Non-Competition Period he will not (A)
hire, attempt to hire, or cause to be hired any person who was employed by the
Company at any time during the 12 months immediately preceding the
Non-Competition Period, or seek to persuade any employee of the Company to
discontinue employment, (B) solicit or encourage any customer or client of the
Company or any independent contractor providing services to the Company or any
of its customers or clients to terminate or diminish its relationship with them,
(C) seek to persuade any customer or client, or prospective customer or client,
of the Company to conduct with anyone else any business or activity that such
customer or client, or prospective customer or client, conducts or could conduct
with the Company, or (D) solicit or encourage any Person that has or does refer
business to the Company for the purpose of having such Person refer business to
a competing business.

 

8

--------------------------------------------------------------------------------

 

 

(iii)     It is the desire and intent of the parties that the provisions of this
Section shall be enforced to the fullest extent permissible under the laws and
public policies applied in each jurisdiction in which enforcement is sought.
Accordingly, if any particular portion of this Section shall be adjudicated to
be invalid or unenforceable, this Section shall be deemed amended to delete
therefrom the portion thus adjudicated to be invalid or unenforceable, such
deletion to apply only with respect to the operation of this Section in the
particular jurisdiction in which such adjudication is made.

 

(f)     In signing this Agreement, Executive gives the Company assurance that he
has carefully read and considered all the terms and conditions of this
Agreement, including the restraints imposed on him under this Section 9.
Executive agrees without reservation that these restraints are necessary for the
reasonable and proper protection of the business, the Confidential Information
and the goodwill of the Company, and that each and every one of the restraints
is reasonable in respect to subject matter, length of time and geographic area.
Executive further agrees that, were he to breach any of the covenants contained
in this Section 9, the damage to the Company would be irreparable. Executive
therefore agrees that the Company, in addition to any other remedies available
to it, shall be entitled to preliminary and permanent injunctive relief against
any breach or threatened breach by Executive of any of those covenants, without
having to post bond. Executive and the Company further agree that, in the event
that any provision of this Section 9 is determined by any court of competent
jurisdiction to be unenforceable by reason of its being extended over too great
a time, too large a geographic area or too great a range of activities, that
provision shall be deemed to be modified to permit its enforcement to the
maximum extent permitted by law. Further, it is agreed that the existence of any
claim or cause of action against the Company, whether predicated on this
Agreement or otherwise, shall not constitute a defense to the enforcement by
Company of any of the provisions of this Agreement. In the event the Company
should bring any legal action or other proceeding for the enforcement of Section
9 of this Agreement, Executive agrees that the time for calculating the
restrictive terms contained in Section 9 of this Agreement will not include the
period of time commencing with the filing of legal action or other proceeding to
enforce the terms of Section 9 of this Agreement, through the date of final
judgment or final resolution, including all appeals, if any, of such legal
action or other proceeding.

 

(g)     Executive agrees to notify new employers, and consent to notification by
the Company to the new employers, of Executive’s obligations under this
Agreement.

 

(h)     Executive shall not, during the Term and/or at any time thereafter,
directly or indirectly, in any communications in any media, criticize, ridicule
or make (or cause or permit others to criticize, ridicule or make) any statement
which disparages or is derogatory of the Company, the Company’s products or
services, or any of the Company’s present, former or future shareholders,
officers, directors, members, managers, and/or employees. Notwithstanding the
foregoing, Executive is not barred or otherwise restricted from exercising any
right of speech or expression protected by applicable law, rule or regulation.

 

9

--------------------------------------------------------------------------------

 

 

10.     Conflicting Agreements. Executive represents, warrants and covenants to
the Company that: (i) he is not bound, nor will Executive become bound, by any
covenant, contract, agreement or other obligation that conflicts with, or may or
does prevent Executive in any manner from performing, Executive's duties as
Chief Financial Officer of the Company under this Agreement, and (ii) he is not
aware of any presently existing fact, circumstance or event (including, without
limitation, any health condition or legal constraint) which would preclude or
restrict him from providing to the Company the services contemplated by this
Agreement, or which would give rise to any breach of any term or provision
hereof, or which could otherwise result in the termination of employment
hereunder for Cause or any other reason. Executive agrees that he will not
disclose to or use on behalf of the Company any proprietary information of a
third party without that party’s written consent.

 

11.     Withholding. All payments made by the Company under this Agreement shall
be reduced by any tax or other amounts required to be withheld by the Company
under applicable law and any voluntary deductions authorized by Executive.

 

12.     Remedies. If there is a breach or threatened breach of the provisions of
Section 8 or 9 of this Agreement, the Company shall be entitled to an injunction
restraining the Executive from such breach. Nothing herein shall be construed as
prohibiting the Company from pursuing any other remedies for such breach or
threatened breach.

 

13.     Assignment. This Agreement may not be assigned by any party hereto;
provided that the Company may assign this Agreement: (a) to an affiliate so long
as such affiliate assumes the Company’s obligations hereunder; provided that no
such assignment shall discharge the Company of its obligations herein, or (b) in
connection with a merger or consolidation involving the Company or a sale of
more than 50% of the Company’s securities or assets, to the surviving
corporation or purchaser as the case may be, so long as such assignee assumes
the Company’s obligations thereunder. This Agreement shall inure to the benefit
of and be binding upon Executive and the Company, and each of their respective
successors, executors, administrators, heirs and permitted assigns. Executive
expressly consents to be bound by the provisions of this Agreement for the
benefit of the Company, successor or permitted assign to whose employ Executive
may be transferred, without the necessity that this Agreement be re-signed at
the time of such transfer.

 

14.     Notices. Any notice required or permitted to be given under this
Agreement shall be sufficient if in writing and sent by registered mail to the
Executive at the address below:

 

Thomas E. Vickers

2101 W. Commercial Blvd., Suite 3500

Fort Lauderdale, FL 33309

 

and to the Company at:

OmniComm Systems, Inc.

2101 W. Commercial Blvd., Suite 3500

Ft. Lauderdale, Florida 33309

Attention: Chief Executive Officer

 

10

--------------------------------------------------------------------------------

 

 

15.     Waiver of Breach. A waiver by the Company or the Executive of a breach
of any provision of this Agreement by the other party shall not operate or be
construed as a waiver of any subsequent breach by the other party.

 

16.     Severability. If any portion or provision of this Agreement shall to any
extent be declared illegal or unenforceable by a court of competent
jurisdiction, then the remainder of this Agreement, or the application of such
portion or provision in circumstances other than those as to which it is so
declared illegal or unenforceable, shall not be affected thereby, and each
portion and provision of this Agreement shall be valid and enforceable to the
fullest extent permitted by law.

 

17.     Entire Agreement. This instrument contains the entire agreement of the
parties. It may be changed only by an agreement in writing signed by a party
against whom enforcement of any waiver, change, modification, extension or
discharge is sought.

 

18.     Miscellaneous. This Agreement (including Exhibits A, B, and C) sets
forth the entire agreement between Executive and the Company and replaces all
prior and contemporaneous communications, agreements and understandings, written
or oral, with respect to the terms and conditions of employment. This Agreement
may not be modified or amended, and no breach shall be deemed to be waived,
unless agreed to in writing by Executive and the Company. The headings and
captions in this Agreement are for convenience only and in no way define or
describe the scope or content of any provision of this Agreement.

 

19.     Governing Law. This Agreement shall be construed in accordance with the
laws of the State of Florida without regard to the conflict of law principals.
All questions with respect to the construction hereof and the rights and
liabilities of the parties hereto shall be governed by the laws of the State of
Florida. Any action or proceeding arising out of or relating hereto shall be
brought exclusively in Broward County, State of Florida, or the United States
District Court, Southern District of Florida. Each party consents to the
jurisdiction of such Florida court in any such civil action or legal proceeding
and waives any objection to the laying of venue of any such civil action or
legal proceeding in such Florida court.

 

20.     Survival. Provisions of this Agreement shall survive any termination or
expiration if so provided in this Agreement or if necessary or desirable to
accomplish the purposes of other surviving provisions.

 

21.     Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which taken
together shall constitute one and the same instrument. Confirmation of execution
by electronic transmission of a facsimile signature page shall be binding on a
party so confirming.

 

22.     JURY WAIVER. IN ANY CIVIL ACTION, COUNTERCLAIM, OR PROCEEDING, WHETHER
AT LAW OR IN EQUITY, WHICH ARISES OUT OF, CONCERNS, OR RELATES TO THIS
AGREEMENT, ANY AND ALL TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT, THE
PERFORMANCE OF THIS AGREEMENT, OR THE RELATIONSHIP CREATED BY THIS AGREEMENT,
WHETHER SOUNDING IN CONTRACT, TORT, STRICT LIABILITY, OR OTHERWISE, TRIAL SHALL
BE TO A COURT OF COMPETENT JURISDICTION AND NOT TO A JURY. EACH PARTY HEREBY
IRREVOCABLY WAIVES ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY. ANY PARTY MAY FILE
AN ORIGINAL COUNTERPART OR A COPY OF THIS AGREEMENT WITH ANY COURT, AS WRITTEN
EVIDENCE OF THE CONSENT OF THE PARTIES TO THIS AGREEMENT OF THE WAIVER OF THEIR
RIGHT TO TRIAL BY JURY. NEITHER PARTY HAS MADE OR RELIED UPON ANY ORAL
REPRESENTATIONS TO OR BY ANY OTHER PARTY REGARDING THE ENFORCEABILITY OF THIS
PROVISION. EACH PARTY HAS READ AND UNDERSTANDS THE EFFECT OF THIS JURY WAIVER
PROVISION. EACH PARTY ACKNOWLEDGES THAT IT HAS BEEN ADVISED BY ITS OWN COUNSEL
WITH RESPECT TO THE TERMS OF THIS AGREEMENT AND SPECIFICALLY WITH RESPECT TO THE
TERMS OF THIS SECTION.

 

11

--------------------------------------------------------------------------------

 

 

23.     Conditions of Hire. Executive’s employment with the Company is subject
to the following: (1) Executive signing and returning this Agreement in a timely
manner, but not later than the last business day prior to the Start Date; (2)
Executive’s effective consent to a background check by a consumer reporting
agency selected by the Company and the receipt of results of that background
check satisfactory to the Company in its sole discretion; (3) Executive’s
successful completion of a drug screening; and (4) Executive’s completion of
Section 1 of the Form I-9 on or before the Start Date, and provision of
documentary proof of identity and authorization to work in the United States
within 72 hours of the Start Date.

.

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first hereinabove written.

 

 

OmniComm Systems, Inc.

 

 

By: /s/ Cornelis F. Wit

 Cornelis F. Wit

 Chief Executive Officer

 

 

Executive

 

 

/s/ Thomas E. Vickers

Thomas E. Vickers

 

12

--------------------------------------------------------------------------------

 

 

Exhibit A

 

During the Term, as compensation for all services performed by Executive for the
Company, the Company will provide Executive the following pay and benefits:

 

 

1.     Base Salary. The Company will pay Executive a base salary at the rate of
$272,000 per annum through equal installments of $10,462 per bi-weekly pay
period, payable in accordance with the regular payroll practices of the Company.
This amount may be increased at the discretion of the Board of Directors and may
be adjusted to compensate for annual cost of living increases

 

2.     Hiring/Relocation Bonus. The Company will not provide Executive with a
hiring/relocation bonus in the amount of $__________, payable within ___
calendar days following the Start Date. Receipt of the any Relocation Bonus is
conditioned upon Executive’s execution and acceptance of a separate Relocation
Agreement.

 

3.     Cash Incentive Program. During the Term, Executive will be eligible to
participate in a short-term cash or equity incentive program under which
incentive compensation awarded will be based on the Company’s achievement of
operating results set forth in a particular year. Executive’s target bonus and
the target achievement shall be set annually by the Company in consultation with
the Executive. Any bonus awarded to the Executive under the cash incentive
program shall be paid within 30 days after the issuance of the Company’s final
audited financial statements for such calendar year, but in no case later than
120 days after the end of such calendar year. Executive must be employed through
the last day of the fiscal year, which shall not fall within any notice period
under Section 3(c) or 3(d) of the Agreement, to be considered for payment under
this Program. Any bonus awarded for achieving such targets for the first or last
fiscal year covered by this Agreement may be rewarded by the proportional number
of weeks worked by Executive.

 

4.     Participation in Employee Benefit Plans. Executive is entitled to
participate in all employee benefit plans in effect for employees of the Company
generally, subject to plan terms and generally applicable Company policies, but
excluding any plans which are duplicative of benefits otherwise provided to
Executive under this Agreement (e.g., severance pay, vacations). Plan enrollment
will be subject to any applicable waiting period.

 

5.     Vacations. Executive will be entitled to take a reasonable amount of paid
time off as vacation each year during the term hereof, in addition to holidays
observed by the Company as set forth in the Company’s Vacation Policy. Vacation
may be taken at such times and intervals as Executive shall determine, subject
to the business needs of the Company and such prior notice of vacation plans to
the Board of Directors and/or Chief Executive Officer; provided that,
notwithstanding the foregoing, in no event shall Executive be entitled to take
any vacation for longer than two (2) consecutive weeks during the Term without
prior written approval of the Board of Directors or Chief Executive Officer.

 

6.     Business Expenses. During the Term, the Company will pay or reimburse
Executive for all reasonable business expenses incurred or paid by Executive in
the performance of duties and responsibilities for the Company, as determined by
Company policies, and subject to any maximum annual limit and other restrictions
on such expenses set by the Company and to such reasonable substantiation and
documentation as the Company may specify from time to time.

 

7.     Stock Option Plan. The Executive shall be permitted to participate in the
Company’s stock option plan.

 

 

--------------------------------------------------------------------------------

 

 

Exhibit B 

 

SEVERANCE PAYMENTS

 

In the event of non-renewal of this Agreement by the Company or termination of
Executive’s employment (i) by the Company pursuant to Section 3(c), (ii) by the
Executive for Good Reason in Connection with a Change of Control, (iii) for
Disability, or (iv) for reasons other than (I) termination by the Company
pursuant to Section 3(a), (II) death of the Executive, or (III) termination by
Executive pursuant to Section 3(d), the Company will pay Executive severance pay
in a total amount equivalent to one (1) year of the Base Salary. Options which
have vested prior to the date of termination shall remain exercisable during the
severance period. Unvested options shall terminate in accordance with the terms
of the respective Stock Option Agreements. The Company has the option to make
the severance payments in equal installments during the period immediately
following the termination of employment, to begin after any revocation period
described in the Release of Claims, which is attached as Exhibit C. Any
obligation of the Company to provide severance payments under this Exhibit B is
conditioned, however, upon Executive signing an effective and timely release of
claims in the form attached to this Agreement and marked Exhibit C (the “Release
of Claims”). The Release of Claims creates legal obligations and the Company
therefore advices Executive to seek the advice of an attorney before signing it.
Severance payments hereunder will be payable in accordance with the normal
payroll practices of the Company, and will begin at the Company’s next regular
payroll period following the later of the effective date of the Employee Release
or the date it is received by the Company, but shall be retroactive to the day
following the date of termination. In no event shall severance payments begin
prior to the end of any revocation period provided in the Release of Claims.

 

2

--------------------------------------------------------------------------------

 

 

Exhibit C

 

RELEASE OF CLAIMS

 

FOR AND IN CONSIDERATION OF the severance pay to be provided to me in connection
with the termination of my employment, as set forth in the Employment Agreement
between me and OmniComm Systems, Inc. (the “Company”) dated as of 14-MAR-2017
(the “Agreement”), which is conditioned on my signing this Release of Claims and
to which I am not otherwise entitled, and for other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, I,
on my own behalf and on behalf of my heirs, executors, administrators,
beneficiaries, representatives and assigns, and all others connected with me,
hereby release and forever discharge the Company and all of their respective
past, present and future officers, directors, shareholders, employees, agents,
general and limited partners, members, managers, joint ventures,
representatives, successors and assigns, and all others connected with any of
them, both individually and in their official capacities, from any and all
causes of action, rights and claims of any type or description, whether known or
unknown, which I have had in the past, now have, or might now have, through the
date of my signing of this Release of Claims, in any way resulting from, arising
out of or connected with my employment by the Company or the termination of that
employment (or the Agreement), including, without limitation (each as amended
from time to time):

 

(i)     Any and all claims, relating to Executive’s employment by the Company,
the terms and conditions of such employment, employee benefits, the termination
of the employment, and/or any of the events relating directly or indirectly to
or surrounding such termination;

 

(ii)     Any and all claims of discrimination, harassment, whistle blowing or
retaliation in employment (whether based on federal, state or local law,
statutory or decisional), including, without limitation, all claims under the
Age Discrimination in Employment Act, as amended, 29 U.S.C. § 621 et seq., the
Older Worker Benefit Protection Act, as amended; Title VII of the Civil Rights
Act of 1964 (42 U.S.C. 2000e et seq.), as amended, the Civil Rights Acts of
1866, 1871 and 1991, all as amended, the Americans with Disabilities Act, the
Rehabilitation Act of 1973, the Reconstruction Era Civil Rights Act of 1866, 42
U.S.C. §§ 1986-86, as amended, the Equal Pay Act, the National Labor Relations
Act, as amended, Sarbanes-Oxley, the Frank Dodd Act, the Family and Medical
Leave Act, the Employee Retirement Income Security Act, the Consolidated Omnibus
Budget Reconciliation Act of 1985 (29 U.S.C. 1161 et seq.), the American
Reinvestment and Recovery Act of 2009, the Worker Adjustment and Retraining
Notification Act, as amended, the Florida Civil Rights Act of 1992 f/k/a Human
Rights Act of 1977, the Florida Whistle-Blower Law (Fla. Stat. § 448.101 et
seq.), the Florida Equal Pay Act, and waivable rights under the Florida
Constitution; any state or federal Whistleblower’s Act, as amended;

 

(iii)     Any and all claims under any contract, whether express or implied;

 

(iv)     Any and all claims for unintentional torts, for emotional distress and
for pain and suffering;

 

3

--------------------------------------------------------------------------------

 

 

(v)     Any and all claims for violation of any statutory or administrative
rules, regulations or codes; and/or

 

(vi)     Any and all claims for attorneys’ fees, costs, disbursements, wages,
bonuses, benefits, vacation and/or the like.

 

Without limiting the generality or force or effect of the general release
provided above, the payments to be provided by the Company pursuant to the
Agreement are and shall be deemed to satisfy all claims by me for back pay,
front pay, bonus payments, benefits, reimbursement for expenses, or compensation
of any kind (or the value thereof), and for liquidated damages or punitive
damages (under any applicable statute or at common law or equity).

 

Excluded from the scope of this Release of Claims is any claim arising under the
terms of the Agreement after the effective date of this Release of Claim.

 

In signing this Release of Claims, I acknowledge my understanding that I may not
sign it prior to the termination of my employment, but that I may consider the
terms of this Release of Claims for at least twenty-one (21) days (or such
longer period as the Company may specify) from the date I receive this Release
of Claims. I also acknowledge that I am advised by the Company and its
Affiliates to seek the advice of an attorney prior to signing this Release of
Claims; that I have had sufficient time to consider this Release of Claims,
under the Age Discrimination in Employment Act and the Older Worker Benefit
Protection Act, and to consult with an attorney, if I wished to do so, or to
consult with any other person of my choosing before signing; and that I am
signing this Release of Claims voluntarily and with a full understanding of its
terms.

 

I further acknowledge that, in signing this Release of Claims, I have not relied
on any promises or representations, express or implied, that are not set forth
expressly in the Agreement. I understand that I may revoke this Release of
Claims at any time within seven (7) days of the date of my signing by written
notice to the Chief Executive Officer or Board of Directors of OmniComm Systems,
Inc., and that this Release of Claims will take effect only upon the expiration
of such seven-day revocation period and only if I have not timely revoked it.

 

I further agree to reasonably and voluntarily participate and cooperate with the
Company, if asked, in providing information necessary to assist the Company
through business dealings and in any legal proceedings involving any issues that
previously were within the scope of my responsibilities at the Company or which
I have, should have, or may have, knowledge of by virtue of my relationship and
position or prior relationship and position with the Company.

 

This Release of Claims constitutes the entire agreement between the parties
hereto with respect to the subject matter hereof. It supersedes all prior
negotiations, letters and understandings relating to the subject matter hereof,
except that matters surviving the termination of the Employment Agreement dated
14-MAR-2017 shall remain in full force and effect. It shall not be construed
against the party who drafted it. This Release of Claims shall be interpreted,
construed and enforced in accordance with the laws of the State of Florida. The
failure of any party at any time or times to require performance of any
provision of this Release of Claims will in no manner affect the right to
enforce the same. The waiver by any party of any breach of any provision of this
Release of Claims will not be construed to be a waiver by any such party of any
succeeding breach of that provision or a waiver by such party of any breach of
any other provision. The invalidity, illegality or unenforceability of any
provision or provisions of this Release of Claims will not affect any other
provision of this Release of Claims, which will remain in full force and effect,
nor will the invalidity, illegality or unenforceability of a portion of any
provision of this Release of Claims affect the balance of such provision. In the
event that any one or more of the provisions contained herein or any portion
thereof shall for any reason be held to be invalid, illegal or unenforceable in
any respect, this Release of Claims shall be reformed, construed and enforced as
if such invalid, illegal or unenforceable provision had never been contained
herein. This Release of Claims will be binding upon the parties, their
respective heirs, successors and/or assigns and will inure to the benefit of any
successor or successors of the Company.

 

4

--------------------------------------------------------------------------------

 

 

I assume the risk for any mistake of fact now known or unknown and understand
the significance of this Release of Claims.

 

I have the mental capacity to enter into this Release of Claims and, intending
to be legally bound, I have signed this Release of Claims under seal as of the
date written below.

 

Signature:                                                   

Thomas E. Vickers

 

Date Signed:                                              

 

6